DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
The claim objections except for the one(s) being repeated below have been withdrawn in view of the claim amendment. 
The 35 U.S.C. 101 rejection has been withdrawn in view of the claim amendment.
The 35 U.S.C. 112(b) rejection has been withdrawn in view of the claim amendment.

Response to Arguments
Applicant's arguments filed on 12/28/21 have been fully considered but are moot in view of the new ground of rejection presented below in view of newly found prior art.

Claim Objections
Claims 1, 4, 6, 7, 8, 11, 12, 13, 14, 15, 18, 20, and 21 are objected to because of the following informalities:  
“the first computing devices” in line 4 of claim 1 should read “the first computing device”.
	“distributive enterprise” in line 18 of claim 1, line 15 of claim 8 should read “a distributive enterprise”.
	“distributive enterprise” in line 22 of claim 1, line 21 of claim 8 should read “the distributive enterprise”.
	“desired digital endpoint” in line 6 of claim 4, line 6 of claim 6, line 5 of claim 11, line 5 of claim 13 should read “a desired digital endpoint”.

	“net or distributive enterprise” in line 9 of claim 6, line 5 of claim 7, line 8 of claim 13, line 5 of claim 14 should read “network or the distributive enterprise”.
	“the digital required security standards” in line 5 of claim 7 should read “the required digital security standards”.
	“one or more lacking” in line 3 of claim 12 should read “one or more of the lacking”.
	“and/or distributive enterprise” in lines 6, 22, 31 of claim 15 should read “used by the distributive enterprise”.
	“of the existing” in lines 27, 35 of claim 15 should read “existing”.
	“a desired digital endpoint” in line 8 of claim 18 should read “the desired digital endpoint”.
	“desired digital endpoint” in line 6 of claim 20 should read “the desired digital endpoint”.
	“net or distributive enterprise” in line 12 of claim 20, line 7 of claim 21 should read “network used by the distributive enterprise”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 11227032) in view of Wong (US 20050102534).

Claims 1 and 8, these claims are rejected for similar reasons as in claim 15.

Claims 2 and 9, these claims are rejected for similar reasons as in claim 16.

Claims 3 and 10, these claims are rejected for similar reasons as in claim 17.

Claim 15, Kraus discloses A system for assessing and negotiating digital security standards and compliance, the system comprising: 
a first computing device or network used by a distributive enterprise, the first computing device or network and/or distributive enterprise having required digital security standards of specified technical electronic functionality; (e.g. fig. 1, col. 3, ll. 62-67, col. 4, ll. 1-15, 41-44, 56-59, col. 7, ll. 35-52: one or more of at least restricted servers in server network 125 such as company servers 126 a-n, one or more email servers, enterprise application servers, internal application store servers, authentication servers, directory servers, among other servers and components and one or more file servers or databases storing company data having a security policy requiring that device(s) 105 have certain security features on, such as device PIN or encryption, checking that the device(s) 105 do not have installed certain blacklisted apps, checking whether the device(s) 105 have been rooted that is allowing the user gain root user access to the device(s) 105)
a second computing device or network used by a desired digital endpoint, the second computing device or network having existing digital security capabilities; (e.g. fig. 1, col. 3, ll. 54-67, col. 4, ll. 56-64, col. 7, ll. 30-52: the device(s) 105 having existing security configurations, 
a third computing device or network comprising computer-readable, non-transitory medium for providing computer program code wherein the computer program code comprises executable code for implementing steps for: (e.g. fig. 1, col. 4, ll. 17-25, 41-44, 56-59: one or more of at least the device posture assessor 130 and key management server 128 that performs the posture assessment on the device(s) 105 before allowing the device(s) 105 to access the restricted servers in the server network 125)
identify the existing digital security capabilities of the second computing device or network independent of the first computing device or network; (e.g. col. 4, ll. 56-64, col. 7, ll. 30-45: the device posture assessor 130 identifies the existing security configurations, version of the operating system, version-specific security patches, one or more build flags used to build the version of the operating system, whether the device(s) 105 are configured to permit root user access, applications installed on the device(s) 105, security settings of the device(s) 105, etc.)
identify the required digital security standards of specified technical electronic functionality of the first computing device or network and/or a-distributive enterprise; (e.g. col. 7, ll. 35-52: the device posture assessor 130 identifies the security policy requiring that device(s) 105 have certain security features on, such as device PIN or encryption, checking that the device(s) 105 do not have installed certain blacklisted apps, checking whether the device(s) 105 have been rooted that is allowing the user gain root user access to the device(s) 105)13Patent Application No. 16/838,310 Docket No. 101.11
mapping whether at least one of the existing digital security capability of the second device or network satisfies the specified technical electronic functionality of each required digital security 
electronically onboarding the second computing device or network to the first computing device or network when the specified technical electronic functionality of each required digital security standard of the first computing device or network is satisfied by at least one existing digital security capability of the second computing device or network. (e.g. col. 3, ll. 62-67, col. 4, ll. 41-44, 56-59, col. 7, ll. 56-col. 8, ll. 6: Based on the determination of whether the device(s) 105 complies with the security policy, the device posture assessor 130 performs a number of security actions in connection with the device(s) 105 including granting an access privileged to the device(s) 105, sending security software to the device(s) 105, or updating a security setting on the device (105), permitting the device(s) 105 to connect to other servers in the server network (e.g., server network 125), adding the device(s) 105 to a registry of devices that are known by the server network (e.g., by storing the device's ID in an access list), pushing additional software such as a company's proprietary software may be pushed to the device(s) 105)
Although Kraus discloses determining whether the specified technical electronic functionality of each required digital security standard is satisfied by at least one of the existing  stating whether the specified technical electronic functionality of each required digital security standard is satisfied by at least one of the existing digital security capability of the second computing device or network (e.g. ¶59: At step 116, a report is generated that illustrates in detail the results of the comparison between the security configuration of the enterprise under audit and the industry standards or industry averaged information for comparable industries (see, for example, the report 600 presented in FIG. 6))  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wong into the invention of Kraus for the purpose of presenting the report to enterprise management, technical management, field engineering team, workflow system, and/or healer system (Wong, ¶59).

Claim 16, Kraus-Wong discloses The system of claim 15, wherein the third computing device or network facilitates electronic connection between the first computing device or network and the second computing device or network. (Kraus, e.g. col. 4, ll. 41-44, 56-59, col. 7, ll. 56-col. 8, ll. 6)

Claim 17, Kraus-Wong discloses The system of claim 15, wherein identifying the existing digital security capabilities of the second computing device or network independent of the first computing device or network is accomplished by electronically accessing and reviewing digital registers of the second computing device or network. (Wong, e.g. fig. 1, ¶39-40, 53, 56-57, 70-78).  It would have been obvious to a person of ordinary skill in the art before the effective filing .

Claims 4, 6, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 11227032) in view of Wong (US 20050102534) and further in view of Condry (US 20140173738).

Claims 4 and 11, these claims are rejected for similar reasons as in claim 18.

Claims 6 and 13, these claims are rejected for similar reasons as in claim 20.

Claim 18, Kraus-Wong discloses The system of claim 15, the computer program further comprising executable code for implementing the steps of identifying specified technical electronic functionality of the required digital security standards which are lacking in the existing digital security capabilities of the second computing device or network (Wong, e.g. ¶151-152, 163-164).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wong into the invention of Kraus for the purpose of addressing identified security issues to increase security of the device.
Kraus-Wong does not appear to explicitly disclose but Condry discloses presenting to the second computing device or network or desired digital endpoint a template of alterable device settings of the second computing device or network needed to satisfy one or more of the lacking 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Condry into the invention of Kraus-Wong for the purpose of enabling the user to launch potential remedies to identified deficiencies, vulnerabilities, and risks associated with a particular host device use (Condry, ¶39).

Claim 20, Kraus-Wong discloses The system of claim 15, the computer program further comprising executable code for implementing the step of identifying specified technical electronic functionality of the required digital security standards which are lacking in the existing digital security capabilities of the second computing device (Wong, e.g. ¶151-152, 163-164). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Wong into the invention of Kraus for the purpose of addressing identified security issues to increase security of the device.
Kraus-Wong does not appear to explicitly disclose but Condry discloses presenting to the second computing device or network or desired digital endpoint a template of additional hardware and/or software to satisfy one or more of the lacking specified technical electronic functionality of the required digital security standards of the first 16Patent Application No. 16/838,310 Docket No. 101.11computing device or net or distributive enterprise. (e.g. ¶21, 33, 35, 39, 42)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Condry into the invention of Kraus-Wong for the purpose of enabling the user to launch potential remedies to identified deficiencies, vulnerabilities, and risks associated with a particular host device use (Condry, ¶39).

Claims 5, 7, 12, 14, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 11227032) in view of Wong (US 20050102534) in view of Condry (US 20140173738) and further in view of Loder (US 20140351940).

Claims 5 and 12, these claims are rejected for similar reasons as in claim 19.

Claims 7 and 14, these claims are rejected for similar reasons as in claim 21.

Claim 19, Kraus-Wong-Condry discloses The system of claim 18, (see above) and does not appear to explicitly disclose but Loder discloses the computer program further comprising executable code for implementing the step of electronically altering device settings of the second computing device or network to satisfy one or more of the lacking specified technical electronic functionality of the required digital security standards. (e.g. ¶48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Loder into the invention of Kraus-Wong-Condry for the purpose of enabling the security assessment tool to access the computer assets and perform the recommended actions for improving the security score relative to the potential security threats and the overall security score (Loder, ¶47-48).

Claim 21, Kraus-Wong-Condry discloses The system of claim 20, (see above) and does not appear to explicitly disclose but Loder discloses the computer program further comprising executable code for implementing the step of electronically downloading by the third computing 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features described by Loder into the invention of Kraus-Wong-Condry for the purpose of enabling the security assessment tool to access the computer assets and perform the recommended actions for improving the security score relative to the potential security threats and the overall security score (Loder, ¶47-48).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 20100112983 discloses a policy proxy 2050 can receive and/or intercept data transport communications between mobile devices 2011-2014 and applications servers 2020-2022. Such interception and processing can be done to determine whether a mobile device 2011-2014 is in compliance with required policies, to bring a mobile device 2011-2014 into compliance with required policies, to block mobile device 2011-2014 access to applications servers 2020-2022 when the mobile device 2011-2014 is not in compliance with required policies… a policy proxy 2050 can function as a policy compliance checking system, wherein the policy proxy 2050 uses one or more policy transports 2040-2043 to determine whether a mobile device 2011-2014 is in compliance with required policies. When a mobile device 2011-2014 is determined to be in compliance with required policies, the policy proxy 2050 permits communication between the mobile device 2011-2014 and applications servers 2020-2022. When a mobile device 2011-2014 is determined to be out of compliance with required policies, the policy proxy 2050 can, in some exemplary embodiments, cause the mobile device 2011-2014 to be brought into compliance…The results of such checks can form the basis for blocking access to applications servers 2020-2022, for injecting policy elements into the mobile device 2011-2014 to bring it closer to compliance with required policy…The policy proxy 2050 can also function as a policy results injector to an applications server 2020-2022 by formulating responses to applications server 2020-2022 policy status queries or other policy transport communications and using them to respond to the applications server 2020-2022. This capability can be used to satisfy an applications server 2020-2022 that a mobile device 2011-2014 is in compliance with its required policies, whether the mobile device 2011-2014 is actually in compliance or not, or to cause the applications server 2020-2022 to specify the policy it expects the mobile device 2011-2014 to be in compliance with.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436